Citation Nr: 0010346	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-01 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased initial disability evaluation 
in excess of 10 percent for service-connected glaucoma.

2.  Entitlement to an increased (compensable) initial 
disability evaluation for service-connected scar, residual of 
pilonidal cyst excision.

3.  Entitlement to service connection for plantar fasciitis 
of the left foot.

4.  Entitlement to service connection for chronic liver 
disease.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1974 to 
August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  That rating decision, in pertinent 
part: 
(1) granted service connection for glaucoma and assigned 
thereto an initial disability evaluation of 10 percent, 
effective September 1996; (2) granted service connection for 
scar, residual of pilonidal cyst excision and assigned 
thereto a noncompensable (0 percent) disability rating, 
effective September 1996; (3) granted service connection for 
ophthalmoplegic migraine and assigned thereto a 
noncompensable disability rating, effective September 1996; 
(4) denied service connection for plantar fasciitis; (5) 
denied service connection for chronic liver disease; and (6) 
denied service connection for hypertension.  Thereafter, in 
September 1997, the appellant filed a timely notice of 
disagreement regarding all of these issues.

In February 1998, the appellant filed his substantive appeal, 
VA Form 9.  On his appeal form, the appellant indicated that 
his service-connected ophthalmoplegic migraines "should be 
rated at a minimum of 10% service connected; if not 20%."  
It also noted, in regards to his claim for service connection 
for plantar fasciitis, that "I would be more than happy to 
accept a 0% rating . . . just to know that this condition is 
'recognized' as being service connected, even though the 
rating would make it noncompensable."

In August 1998, the RO issued a rating decision that: (1) 
granted an increased initial disability rating of 30 percent 
for the appellant's service-connected ophthalmologic migraine 
headaches, effective September 1996; and (2) granted service 
connection for plantar fasciitis of the right foot and 
assigned thereto a noncompensable initial disability rating.  
The RO's August 1998 decision satisfied the appellant's 
appeal of these two issues. See AB v. Brown, 6 Vet. App. 35 
(1993).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected glaucoma is currently 
manifested by: bilateral corrected vision of 20/20, both near 
and far, with no visual field loss.

3. The veteran's service-connected scar, residual of 
pilonidal cyst excision, is currently manifested by: a well-
healed and nontender scar measuring two and one-half inches 
long in the midline just posterior and superior to the 
rectum; no palpable masses; no evidence of exfoliation, 
exudation, itching, extensive lesions, marked disfigurement, 
ulcerations, crusting, systemic or nervous manifestations; 
and subjective complaints of pain when sitting for a 
prolonged period of time.

4.  The veteran's service medical records do not show any 
diagnosis of plantar fasciitis of the left foot.

5.  There is no post service medical evidence showing 
continuity of symptomatology associated with any inservice 
plantar fasciitis of the left foot. 

6.  There is no competent medical evidence of current plantar 
fasciitis of the left foot.  The report of the veteran's 
February 1997 VA general physical examination noted that no 
plantar fasciitis was found at that time.

7.  The veteran has not presented a plausible claim for 
service connection for plantar fasciitis of the left foot.

8.  There is no medical evidence to indicate a current liver 
disorder.

9.  The veteran has not presented a plausible claim for 
service connection for a chronic liver disorder.

10.  There is no competent medical evidence of record noting 
a current diagnosis of hypertension.

11.  The veteran has not presented a plausible claim for 
service connection for hypertension.


CONCLUSIONS OF LAW

1. The schedular criteria for an increased initial disability 
rating in excess of 10 percent for service-connected glaucoma 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 3.321, Part 4 including §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Codes 6013, 6079, 6080 (1999).

2.  The criteria for a compensable initial disability 
evaluation for scar, residual of pilonidal cyst excision, 
have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7804, 7819 (1999).


3.  The appellant has not presented a well-grounded claim for 
service connection for plantar fasciitis of the left foot, 
and therefore there is no statutory duty to assist the 
appellant in developing facts pertinent to this claim.  38 
U.S.C.A. § 5107(a) (West 1991).

4.  The appellant has not presented a well-grounded claim for 
service connection for a chronic liver disorder, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim. 38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The appellant has not presented a well-grounded claim for 
service connection for hypertension, and therefore there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim. 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Air Force from November 1974 
to August 1996.  The report of the veteran's pre-induction 
examination, performed in May 1974, noted essentially normal 
findings throughout.  In May 1979, a five-day blood pressure 
test was performed.  The report of this procedure noted blood 
pressure readings of 130/82, 117/70; 122/64; 120/70; and 
130/76.  The report, dated in June 1979, noted that there was 
no day with elevated systolic or diastolic readings.  The 
report concluded with an impression of "no signs of 
hypertension."  In September 1984, the veteran sought 
treatment for an infected pilonidal cyst.  The veteran 
underwent a pilonidal cystectomy with primary closure in 
October 1984.  A follow-up treatment report, dated that same 
month, noted that the scar from the veteran's pilonidal cyst 
excision was well healed.  A treatment report, dated July 
1987, noted the veteran's history of intermittent loss of 
peripheral vision, bilaterally, with headaches after onset.  
The report concluded with an assessment of probable classical 
migraine variant with predominant aura.  

In May 1991, a periodic physical examination was conducted.  
The report of this procedure noted a blood pressure reading 
of 120/72.  In June 1992, the veteran sought treatment for 
ophthalmic migraines.  The report noted a history of this 
condition in the past, but that it had recently increased in 
severity, including field of vision loss of the left eye.  
The report concluded with impressions of a normal 
neurological examination and retinal migraines.  A treatment 
report, dated in January 1993, noted the veteran's complaints 
of ophthalmic migraines.  The report concluded with an 
assessment of ocular hypertension.  A treatment report, dated 
in July 1994, noted a diagnosis of plantar fasciitis, right 
foot.  A treatment report, dated in September 1994, noted a 
diagnosis of glaucoma.  The report noted that this condition 
was controlled by current medications.  A treatment report, 
dated in April 1995, revealed treatment for plantar fasciitis 
of the right foot.  The report also noted that this condition 
was not responding to conservative treatment.  

In November 1995, the veteran underwent an excision of 
pilonidal cyst.  In March 1996, the veteran's separation 
examination was conducted.  The report of this examination 
noted that the veteran's eyes, feet and skin were normal.  It 
also listed a blood pressure reading of 120/74.  A subsequent 
treatment report, dated in March 1996, noted an assessment of 
elevated liver function tests.  In April 1996, the veteran 
fractured his right tibia.  The treatment report indicated 
that his right foot was put into a short leg walking cast.  A 
treatment report, dated in May 1996, noted an assessment of 
elevated but fluctuating liver function tests.  The report of 
an eye examination, performed in May 1996, noted that the 
veteran had an ocular history of glaucoma for the past four 
years.  A treatment report, dated in June 1996, listed the 
veteran's blood pressure as 144/78.  

Post service medical treatment reports, dated August 1996 to 
February 1998 were retrieved from various sources.  A 
treatment report, dated in September 1996, noted the 
veteran's history of elevated liver function tests on his 
retirement physical.  The report indicated that repeat tests 
were performed and again revealed clinically elevated 
findings.  In October 1996, the veteran was admitted for a 
liver biopsy.  The hospitalization report, however, noted 
that liver function testing at that time was normal.  The 
report also stated that the veteran's elevated liver test had 
resolved and that his scheduled liver biopsy was "canceled 
as risk of procedure outweighs potential benefit."  A blood 
pressure reading of 152/86 was noted.

In February 1997, a VA general physical examination was 
conducted.  In discussing the veteran's residual of pilonidal 
cyst excision, the report noted:

He had surgery to remove the pilonidal 
cyst in 1985 which resected the cyst 
without complication; however, he still 
has some mild discomfort in the back with 
sitting in certain office chairs and 
movie theaters.  He has difficulty 
getting comfortable in airline seats, but 
he has no specific limitations.  This is 
more of an annoyance.

The veteran also reported complaints of foot pain one day a 
week due to plantar fasciitis, but that"[t]his still does 
not prevent him from any activity."  The report also noted 
his complaints of hypertension, but that this condition "has 
been untreated.  He is not on a diet or any specific 
medicines."  In discussing his liver condition, the report 
stated:

The patient has history of elevated liver 
enzymes found on a physical exam.  He has 
had hepatitis A, B, and C [tests] which 
are all negative.  He had a liver biopsy 
scheduled at Travis Air Force Base; but 
repeat liver function testing were 
negative, so this biopsy was canceled.  
The patient is followed now by a family 
doctor in Yuba City, Dr. Ricardson.  His 
liver function tests were elevated 2 
months ago with Dr. Ricardson, but they 
were not elevated last week.  He recorded 
the ALT and AST are both in the range of 
120.  He has no specific diagnosis of 
this problem, no symptoms, no febrile 
illnesses, no jaundice, no problems with 
his GI system, no symptoms at all due to 
this problem.  He has a negative family 
history, and he has never had hepatitis 
to his knowledge.  No blood transfusions 
and no exposure to blood or blood 
products that he is aware of.  

Physical examination revealed blood pressure readings of 
138/88 seated, 156/90 laying down, 122/78 standing up with no 
pulse change appreciable.  Physical examination of the rectum 
"revealed that there is a well-healed, surgical scar 
measuring 2-1/2 in. in the midline just posterior and 
superior to the rectum.  This is nontender.  No obvious 
masses palpable."  Physical examination of the feet revealed 
that they are nontender with no obvious deformities.  The 
report noted that the veteran was able to toe and heel walk 
without significant problems.  Cardiovascular examination was 
unremarkable.  The heart had a regular rate and rhythm with 
no murmurs, rubs or gallops.  The report concluded with 
diagnoses of: (1) status post pilonidal cyst excision; (2) 
plantar fasciitis, not found on today's visit; (3) 
hypertension, not found on today's visit; and (4) history of 
elevated liver enzymes.

In February 1997, a VA visual examination was conducted.  The 
report of this examination noted the veteran's history of 
glaucoma since 1991.  The report indicated that he was 
currently treating this condition with Synthroid.  Physical 
examination revealed corrected vision of 20/20, bilaterally, 
both far and near.  It also noted findings of no diplopia and 
no visual field deficits.  The report concluded with a 
diagnosis of ocular hypertension, good control with current 
treatment, no evidence of visual field loss or optic nerve 
damage.  Additional medical treatment reports from R. 
Kalayta, M.D., dated from June 1997 to September 1997, 
revealed normal visual fields and correctable vision from 
20/20 to 20/25, bilaterally.

In June 1998, a hearing was conducted before the RO.  At the 
hearing, the veteran testified that the scar from his 
pilonidal cyst excision causes "problems with extended 
sitting.  Any time I sit for any length of time after an hour 
and a half to two hours there is a small pain especially when 
I go to try and to stand up.  If I have to sit for even 
further than that there's a pain in sitting." See Transcript 
of Personal Hearing, p. 2 (June 9, 1998).  In addressing his 
service-connected glaucoma, the veteran alleged that 
inservice visual screening tests revealed a blind spot in the 
upper left hand corner of the left eye.  In discussing his 
claim for service connection for a liver disorder, the 
veteran noted that he was found to have elevated liver 
function tests pursuant to his discharge examination.  He 
also testified that subsequent tests were found to be normal, 
but that his doctors are very concerned about these findings 
and recommended that he be re-tested every six months.  In 
discussing his plantar fasciitis, the veteran testified that 
this condition began in the summer of 1994.  The veteran 
indicated that he has not received any post service medical 
treatment for this condition, but that it necessitates that 
he wear shoes with good arch supports. 

II. Analysis

Review of the appellant's claims require the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.	Increased Rating Claims

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1999).

The veteran's claims for increased initial disability 
evaluations for his service-connected glaucoma and scar, 
residual of pilonidal cyst excision, are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
initial assignment of a disability rating following the award 
of service connection is part of the original claim, and the 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a claimant is awarded service connection 
for a disability and subsequently appeals the initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  All relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased rating issues on 
appeal as the evaluation for service-connected glaucoma and 
scar, residual of pilonidal cyst excision, rather than as a 
disagreement with the original rating award.  However, the 
RO's statement of the case, dated in January 1998, and 
supplemental statement of the case, dated August 1998, 
provided the appellant with the appropriate, applicable law 
and regulations and an adequate discussion of the basis for 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned to his service-connected glaucoma and 
scar, residual of pilonidal cyst excision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

	(i)  Bilateral Glaucoma

By rating decision issued in April 1997, the RO assigned an 
initial disability rating of 10 percent for the veteran's 
glaucoma pursuant to Diagnostic Code 6013.  Pursuant to 
Diagnostic Code 6013, simple, primary, noncongestive glaucoma 
is evaluated on the basis of resulting visual acuity 
impairment or visual field loss.  The minimum rating is 10 
percent. 38 C.F.R. Part 4, Diagnostic Code 6013 (1999). 
Corrected visual acuity of 20/40 feet (6/12 meters) or better 
in one eye warrants a noncompensable evaluation when 
corrected visual acuity in the other eye is also 20/40 (6/12) 
or better.  A 10 percent disability evaluation requires that 
there be visual acuity in one eye of 20/50 with visual acuity 
in the other eye of 20/40 or 20/50; or visual acuity in one 
eye of 20/70 with visual acuity in the other eye of 20/40. 38 
C.F.R. Part 4, Diagnostic Code 6079 (1999).  A 10 percent 
evaluation is warranted for unilateral concentric contraction 
of the visual field to certain enumerated degrees, such as to 
30 but not to 15, or for unilateral loss of either the nasal 
or temporal half of the visual field. 38 C.F.R. Part 4, 
Diagnostic Code 6080 (1999).  The Board further notes that 
the basis for a rating for visual impairment will be the best 
distant vision obtainable after the best correction by 
glasses. 38 C.F.R. § 4.75 (1999).

After careful review of the record, the Board finds that an 
initial disability rating in excess of 10 percent for 
service-connected glaucoma is not warranted.  The evidence of 
record reveals that the veteran does not have any visual 
field defect as a result of his service-connected glaucoma.  
As noted on his most recent VA eye examination, performed in 
February 1997, there was "no evidence of visual field loss 
or optic nerve damage."  Further, visual acuity is shown on 
this examination to be correctable to 20/20, distance and 
near in both eyes and correctable, in both eyes.
As previously noted where vision in one eye is 20/40 or 
better and vision in the other eye is 20/40 or better, the 
evaluation is noncompensable.  The veteran's vision is 
clearly better than 20/40.  Thus, the medical evidence of 
record does not reveal any compensable impairment of visual 
acuity or visual field loss. Therefore, an evaluation in 
excess of 10 percent is not warranted.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but does not find that the evidence is of proximate balance 
to warrant its application.  Further, the Board has 
considered whether the veteran is entitled to "staged" 
ratings as prescribed by Fenderson v. West, 12 Vet. App. 119 
(1999).  However, since the rating described above reflects 
the greatest degree of disability shown by the record 
consistent with the date of the grant of service connection, 
a remand to specifically address the concept of "staged" 
rating is unnecessary.

	(ii) Scar, Residual of Pilonidal Cyst

The appellant's service-connected scar, residual of pilonidal 
cyst excision, is evaluated currently as noncompensable under 
Diagnostic Code 7819 for benign new growths of the skin.  
Diagnostic Code 7819 provides that skin growths be rated as 
scars based upon pain, ulceration, or disfigurement. 38 
C.F.R. § 4.118, Diagnostic Code 7819 (1999).

Diagnostic Code 7803 provides a 10 percent disability 
evaluation for a superficial scar, which is poorly nourished 
with repeated ulceration. 38 C.F.R. § 4.118, Diagnostic Code 
7803 (1999).

Diagnostic Code 7804 provides a 10 percent disability 
evaluation for a superficial scar, which is tender and 
painful on objective demonstration. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).

The medical evidence of record does not demonstrate the 
requisite objective manifestations for a compensable initial 
disability evaluation for the scar, residual of pilonidal 
cyst excision, under Diagnostic Code 7806.  Through his 
statements and testimony herein, the veteran complained of 
"problems with extended sitting.  Any time I sit for any 
length of time after an hour and a half to two hours there is 
a small pain especially when I go to try to stand up.  If I 
have to sit for even further than that there's a pain in 
sitting." See Transcript of Personal Hearing, p. 2 (June 9, 
1998).  However, the report of his most recent VA physical 
examination, performed in February 1997, found no objective 
evidence of tenderness.  The report noted that the veteran 
has a well-healed scar measuring two and one-half inches long 
in the midline just posterior to the rectum.  The report also 
noted that no obvious masses were found.  There is also no 
evidence of itching, exfoliation, exudation, extensive 
lesions, marked or exceptionally repugnant disfigurement, 
ulcerations, or systemic or nervous manifestations.  
Accordingly, the Board finds that overall, the objectively 
demonstrated manifestations associated with the service-
connected scar, residual of pilonidal cyst excision does not 
support a compensable evaluation. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.118, Diagnostic Code 7806.  The Board concludes 
that the preponderance of the evidence is against the 
veteran's claim for a compensable initial disability 
evaluation for the service-connected scar, residual of 
pilonidal cyst excision.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
The Board finds no provision upon which to assign a higher 
rating to the veteran's service connected scar.

In summary, a compensable initial disability evaluation is 
not warranted for the veteran's scar, residual of pilonidal 
cyst excision for the reasons described above. Thus, the 
preponderance of the evidence is against the veteran's claim 
for a compensable disability evaluation for scar, residual of 
pilonidal cyst excision.

B.	Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be granted for a disability that 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Generally, for a service-connection 
claim to be well grounded a claimant must submit evidence of 
each of the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the asserted in-service injury or disease and the 
current disability. See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (citing Caluza, supra, and Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied sub nom. Epps v. West, 524 U.S. 940, 118 
S. Ct. 2348, 141 L. Ed. 2d 718 (1998) (mem.)).  
Alternatively, either or both of the second and third Caluza 
elements can be satisfied, under 38 C.F.R. § 3.303(b), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology. See Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997).  The credibility of the evidence 
presented in support of a claim is generally presumed when 
determining whether it is well grounded. See Elkins, 12 Vet. 
App. at 219 (citing Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995)). 

(i)  Plantar Fasciitis of the Left Foot

The appellant has alleged that he currently has plantar 
fasciitis of the left foot which he originally incurred 
during his active duty service.  Accordingly, the 
determinative issues presented by this claim are: (1) whether 
the veteran incurred or aggravated plantar fasciitis of the 
left foot during service; (2) whether he currently has 
plantar fasciitis of the left foot; and if so, (3) whether 
the current disability is etiologically related to his active 
duty military service. In order to make the claim plausible, 
medical evidence is needed to support the questions presented 
by this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza, 7 Vet. App. at 506; see also Layno v. Brown, 6 Vet. 
App. at 470; Espiritu v. Derwinski, 2 Vet. App. at 494-95.  
The Board also points out that the veteran's alleged 
inservice injury to his left foot was not incurred in combat; 
accordingly the provisions of 38 U.S.C.A. § 1154(b) are not 
applicable in this matter.

After a thorough review of the veteran's claims file, the 
Board concludes that the veteran has failed to meet his 
initial burden of presenting evidence that his claim for 
service connection plantar fasciitis of the left foot is 
plausible or otherwise well grounded. See Rabideau, 2 Vet. 
App. at 141. 

Although the veteran has alleged that he currently has 
plantar fasciitis of the left foot, there is no medical 
evidence of record showing treatment for or a diagnosis of 
this condition.  His most recent VA general physical 
examination, performed in February 1997, found no plantar 
fasciitis of the feet.  Specifically, the physical 
examination revealed that the veteran's feet are nontender 
with no obvious deformities.  At the hearing conducted 
herein, the veteran testified that he has not received any 
post service medical treatment for this condition.  
Accordingly, there is no competent medical evidence of 
current plantar fasciitis of the left foot.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (absent "proof of a 
present disability there can be no claim").  See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (wherein 
the United States Court of Appeals for the Federal Circuit 
recognized as "rational" VA's long-standing requirement 
that service connection be granted only in cases of currently 
existing disability, even where not specifically required by 
statute).

Even if the Board accepted the veteran's contention that he 
currently suffers from plantar fasciitis of the left foot, 
the veteran has failed to show evidence of this condition 
having been incurred during service.  See Caluza, 7 Vet. App. 
at 506.  The veteran's service medical records do not show 
any treatment for plantar fasciitis of the left foot.  The 
veteran's separation examination, performed in March 1996, 
noted that his feet were normal.  The report of his post 
service VA general physical examination, dated in February 
1997, did not reveal a diagnosis of plantar fasciitis of the 
left foot.  Accordingly, there is no medical evidence of 
plantar fasciitis of the left foot having been incurred 
during the veteran's active duty service. 

(ii) Chronic Liver Disease

The determinative issues presented by the veteran's claim for 
service connection for chronic liver disease are: (1) whether 
the veteran had chronic liver disease during service; (2) 
whether he has any current chronic liver disease; and, if so, 
(3) whether this current disability is etiologically related 
to active service.  The Board concludes that medical evidence 
is needed to lend plausible support for all of the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza, at 506; see also Layno, 6 Vet. 
App. at 470; Espiritu, 2 Vet. App. at 494-95.  

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for chronic liver disease.  
The medical evidence of record fails to show any current 
diagnosis of a chronic liver disorder.  See Brammer, 3 Vet. 
App. at 225 (absent "proof of a present disability there can 
be no claim").  See also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (wherein the United States Court of Appeals 
for the Federal Circuit recognized as "rational" VA's long-
standing requirement that service connection be granted only 
in cases of currently existing disability, even where not 
specifically required by statute).  See also Franzen v. 
Brown, 9 Vet. App 235 (1996) (Where the only evidence on 
record to support a claim for service connection for hearing 
loss consisted of the veteran's own assertions, and VA 
examination was completely silent as to the possibility of 
service connection, the appellant had not submitted the 
required medical evidence of a well-grounded claim).  
Although the veteran's service medical records revealed 
abnormal liver function tests, no diagnosis of a chronic 
liver disorder was indicated.  Moreover, the results of his 
post service liver function tests, performed in November 
1996, were normal.  Thus, without a current diagnosis of 
chronic liver disorder, the veteran's claim for service 
connection for chronic liver disorder must be denied. 

(iii) Hypertension

In this case, the appellant alleges that he developed 
hypertension during his active duty service.  The 
determinative issues presented by this claim are: (1) whether 
the appellant incurred, or aggravated, hypertension during 
service or within the first post service year; (2) whether he 
has a current disability; and, if so, (3) whether the current 
disability is etiologically related to his active military 
service.

Hypertension may be presumed to have been incurred during 
active military service if manifested to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for hypertension.  The 
medical evidence of record fails to show any current 
diagnosis of hypertension.  See Brammer, 3 Vet. App. at 225 
(absent "proof of a present disability there can be no 
claim").  See also Degmetich, 104 F.3d 1328 (Fed. Cir. 1997) 
(wherein the United States Court of Appeals for the Federal 
Circuit recognized as "rational" VA's long-standing 
requirement that service connection be granted only in cases 
of currently existing disability, even where not specifically 
required by statute).  See also Franzen v. Brown, 9 Vet. App 
235 (1996) (Where the only evidence on record to support a 
claim for service connection for hearing loss consisted of 
the veteran's own assertions, and VA examination was 
completely silent as to the possibility of service 
connection, the appellant had not submitted the required 
medical evidence of a well-grounded claim).  The report of 
the veteran's February 1997 VA examination concluded with a 
finding of no hypertension shown.  Absent a current 
diagnosis, the veteran's claim for service connection for 
hypertension must be denied.  

Conclusion

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim for service 
connection for plantar fasciitis of the left foot, chronic 
liver disease or hypertension.  Since the veteran has not met 
his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims are 
well grounded, they must be denied. See Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded, the 
VA has no duty to assist him in developing facts pertinent to 
his claims, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded it 
is incomplete, and depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette, 8 Vet. App. at 78.  Here, 
unlike the situation in Robinette, the veteran has not put VA 
on notice of the existence of any specific, particular piece 
of available evidence that could make his claims well 
grounded.  See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Accordingly, the Board concludes that VA did not fail 
to meet its obligations under 38 U.S.C.A. § 5103(a) (West 
1991).

The Board has noted the accredited representative's argument 
that certain provisions of M21-1 are the equivalent of VA 
regulations and are applicable to the Board's decisions with 
respect to the duty to assist when a claim is found to be not 
well grounded.  However, the United States Court of Appeals 
for Veterans Claims has held that VA cannot assist a claimant 
in developing a claim which is not well grounded. Morton v. 
West, 12 Vet. App. 477 (1999).



	ORDER

Entitlement to an increased initial disability rating in 
excess of 10 percent for service-connected glaucoma is 
denied.

Entitlement to a compensable initial disability rating for 
service-connected scar, residual of pilonidal cyst excision, 
is denied.

Because it is not well grounded, the veteran's claim for 
service connection for plantar fasciitis of the left foot is 
denied.

Because it is not well grounded, the veteran's claim for 
service connection for a chronic liver disorder is denied.

Because it is not well grounded, the veteran's claim for 
service connection for hypertension is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 
- 21 -


- 1 -


